PER CURIAM
Father appeals a judgment modifying a dissolution judgment and awarding him custody of the parties’ two minor children. He contends that the court erred in several respects. On de novo review, ORS 19.415(3), we write to address father’s argument that the trial court erred in requiring him to pay all the costs of the children’s long distance travel for visits with mother. We modify the judgment to require an equal sharing of travel costs and otherwise affirm.
The dissolution judgment awarded custody of the parties’ children to mother and parenting time to father. A year later, mother advised father that she intended to move to Hawaii. Father moved to modify the dissolution judgment to grant him custody of the children. The trial court granted the motion, modified the dissolution judgment, and awarded custody of the parties’ children to father and parenting time to mother. The trial court also determined, among other things, that father should pay all transportation costs for the children’s visits with mother in Hawaii. The trial court reasoned that, because father is the more reliable parent, requiring him to assume responsibility for transportation costs would ensure that the parties would adhere to the parenting time set out in the modified dissolution judgment.
On appeal, father contends that the trial court erred in requiring him to pay all of the transportation costs, and we agree. In light of the parties’ financial circumstances, we find that the transportation costs should be shared equally by the parties. See Compton and Compton, 177 Or App 68, 77, 33 P3d 369 (2001); Boone and Boone, 75 Or App 413, 416, 706 P2d 205 (1985).
Judgment modified to divide travel costs equally; otherwise affirmed.